UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7489


MICHAEL RAY FORTUNA,

                     Plaintiff - Appellant,

              v.

MRS. HOFFMAN, Medical Administrator; MRS. KROGAN, Assistant Medical
Administrator; MR. DEWAYNE HENDRIX, Warden; MRS. CORBIN, Physical
Assistant; MRS. SHAFFER, a/k/a N. Shafer, C.O.,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. John Preston Bailey, District Judge. (1:19-cv-00003-JPB)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Ray Fortuna, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Ray Fortuna appeals the district court’s order adopting the magistrate

judge’s recommendation to dismiss with prejudice Fortuna’s complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). On appeal, we confine our review to the issues raised in the informal brief. See

4th Cir. R. 34(b). Because Fortuna’s informal brief does not challenge the basis for the

district court’s disposition, he has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2